Title: Tobias Lear to Henry Knox, 28 August 1793
From: Lear, Tobias
To: Knox, Henry



[Philadelphia] 28 August 1793

By the President’s command T. Lear has the honor to return to the Secretary of War the enclosed letter & papers from the District Attorney of New York⟨.⟩ and the draught of a letter consequent thereof to Governor Clinton. And to inform the Secretary that the President thinks the letter proposed to be written to Governor Clinton a proper one for the Occasion; yet as it is the first of the kind which it has been found necessary to write—and may be considered as a precedent, he wishes the matter to be laid before the Heads of the Departments and the Attorney General for their serious consideration and opinion and desires that you will accordingly lay it before them. The letter for Governor Moultrie meets the President’s ideas.

Tobias Lear.

